         Case 1:17-cr-00292-VSB Document 74 Filed 04/12/19 Page 1 of 4
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      April 12, 2019
BY ECF and EMAIL

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
New York, New York 10007

   Re: United States v. Lattine Clark, 17 Cr. 292 (VSB)

Dear Judge Broderick:

        The Government respectfully submits this letter in advance of the sentencing proceeding
for defendant Lattine Clark, which is scheduled for April 18, 2019. For the reasons set forth below,
the Government submits that a Guidelines sentence of 84 months’ imprisonment is fair and
appropriate.

                                            Background

       Beginning in or about 2015, the Bureau of Alcohol, Tobacco, Firearms, and Explosives
(“ATF”), Homeland Security Investigations (“HSI”), and the New York City Police Department
(“NYPD”) began investigating violence and drug-trafficking in the Hunts Point area of the Bronx.
That investigation lead to the indictment of 25 individuals, in two separate but related Indictments,
17 Cr. 290 and 17 Cr. 292. PSR ¶ 19.

       Lattine Clark sold drugs, particularly crack cocaine, with other individuals in Hunts Point,
from in or about 2015 through in or about May 2017. Clark worked with others to sell drugs, in
an area of Hunts Point known as the “triangle,” which is near the intersection of Hunts Point
Avenue and Spofford Avenue. Co-defendants Michael Patterson and Trevon Nedd are among the
individuals Clark sold drugs with. In his plea agreement, Clark agreed that he and his co-
conspirators sold at least 280 grams of cocaine base. PSR ¶ 24.

        Clark also utilized multiple firearms in connection with his drug trafficking, some of which
were brandished. For example, on or about October 16, 2016, in connection with an ongoing
dispute arising out of a theft of drugs from Clark, several individuals fired upon Clark, and Clark
fired back. Clark was shot during this exchange of gunfire. In earlier incidents involving some of
the same individuals, (1) Clark used a gun to hit another individual; and (2) Clark fired a gun at
          Case 1:17-cr-00292-VSB Document 74 Filed 04/12/19 Page 2 of 4




other individuals, but did not hit anyone. 1 In addition, Clark possessed several guns in connection
with his drug trafficking, in an apparent attempt to protect himself and his drug business. PSR ¶
25.

       In the plea agreement, the parties stipulated that the defendant is in Criminal History
Category II, and that the Stipulated Guidelines Sentence is 84 months’ imprisonment. The
Probation Department found that the defendant is in Criminal History Category III, and also
determined that the applicable Guidelines sentence is 84 months’ imprisonment, the minimum
required by the statute. PSR ¶ 79.

                                                Discussion

        The Guidelines still provide strong guidance to the Court in light of United States v.
Booker, 543 U.S. 220 (2005) and United States v. Crosby, 397 F.3d 103 (2d Cir. 2005). Although
Booker held that the Guidelines are no longer mandatory, it held also that the Guidelines remain
in place and that district courts must “consult” the Guidelines and “take them into account” when
sentencing. 543 U.S. at 264. As the Supreme Court has stated, “a district court should begin all
sentencing proceedings by correctly calculating the applicable Guidelines range”: that “should be
the starting point and the initial benchmark.” Gall v. United States, 55 U.S. 38, 49 (2007).

         After that calculation, however, a sentencing judge must consider seven factors outlined in
Title 18, United States Code, Section 3553(a): “the nature and circumstances of the offense and
the history and characteristics of the defendant,” 18 U.S.C. § 3553(a)(1); the four legitimate
purposes of sentencing, see 18 U.S.C. § 3553(a)(2); “the kinds of sentences available,” 18 U.S.C.
§ 3553(a)(3); the Guidelines range itself, see 18 U.S.C. § 3553(a)(4); any relevant policy statement
by the Sentencing Commission, see 18 U.S.C. § 3553(a)(5); “the need to avoid unwarranted
sentence disparities among defendants,” 18 U.S.C. § 3553(a)(6); and “the need to provide
restitution to any victims,” id. § 3553(a)(7). In determining the appropriate sentence, the statute
directs judges to “impose a sentence sufficient, but not greater than necessary, to comply with the
purposes” of sentencing, which are:

       (A)     to reflect the seriousness of the offense, to promote respect for the law, and to
               provide just punishment for the offense;
       (B)     to afford adequate deterrence to criminal conduct;
       (C)     to protect the public from further crimes of the defendant; and
       (D)     to provide the defendant with needed educational or vocational training, medical
               care, or other correctional treatment in the most effective manner.

       18 U.S.C. § 3553(a)(2).

        Courts may not presume that the appropriate sentence necessarily lies within Guidelines
range, but “the fact that § 3553(a) explicitly directs sentencing courts to consider the Guidelines

1
  While the defendant did not object to this conduct, as set forth in the Presentence Report, he
notes, in his sentencing submission, that he does not admit to this particular conduct relating to
firearms. Defendant’s Sentencing Submission, at 5.
          Case 1:17-cr-00292-VSB Document 74 Filed 04/12/19 Page 3 of 4




supports the premise that district courts must begin their analysis with the Guidelines and remain
cognizant of them throughout the sentencing process.” Gall v. United States, 552 U.S. at 50 n.6.
Their relevance throughout the sentencing process stems in part from the fact that, while the
Guidelines are advisory, “the sentencing statutes envision both the sentencing judge and the
Commission as carrying out the same basic § 3553(a) objectives,” Rita v. United States, 551 U.S.
338, 348 (2007), and the Guidelines are “the product of careful study based on extensive
empirical evidence derived from the review of thousands of individual sentencing decisions,”
Gall, 552 U.S. at 46; see also Rita, 551 U.S. at 349. To the extent a sentencing court varies from
the Guidelines sentence, “[it] must consider the extent of the deviation and ensure that the
justification is sufficiently compelling to support the degree of the variance.” Gall, 552 U.S. at
50.

        Here, a Guidelines sentence of 84 months’ imprisonment is fair and appropriate. Such a
sentence would reflect the seriousness of the offense, and provide just punishment. In
connection with the sale of significant amounts of crack cocaine in the Hunts Point area of the
Bronx, the defendant possessed – and brandished – firearms. In one incident, as set forth above,
on or about October 16, 2016, in connection with an ongoing dispute arising out of a theft of
drugs from Clark, several individuals fired upon Clark, and Clark fired back. Clark was shot
during this exchange of gunfire, which took place in the middle of the afternoon, close to a New
York City school. It is difficult to overstate the seriousness of the defendant’s use of firearms,
and the Government submits that a sentence of 84 months’ imprisonment would help ensure the
safety of others.

         A sentence of 84 months’ imprisonment would also take into account the defendant’s
history and characteristics. The defendant’s criminal history includes prior violent acts, and the
defendant has been sanctioned on at least four occasions while in custody for violations of
institutional rules. 2 The appears to be a need for both specific and general deterrence in this case.
Particularly in light of the defendant’s involvement with firearms and violence, and prolonged
drug trafficking, a sentence within the Guidelines range set forth in the plea agreement would be
sufficient but no more than necessary to meet the goals of sentencing.




2
 The Government is endeavoring to obtain additional information about these violations from the
Bureau of Prisons.
          Case 1:17-cr-00292-VSB Document 74 Filed 04/12/19 Page 4 of 4




                                           Conclusion

       For the reasons set forth above, and in accordance with the recommendation of Probation,
the Government respectfully requests that the Court sentence this defendant to a term of
imprisonment of 84 months.


                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney


                                                    by: _/s/ _Sarah Krissoff_____________
                                                        Sarah Krissoff
                                                        Assistant United States Attorney
                                                        (212) 637-2232


Cc: Peter Brill, Esq. (counsel for Lattine Clark)
